Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 1 of 36 PAGEID #: 3309




                         UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

STEVE HUTCHINSON,                                    Case No. 1:18-cv-761
     Plaintiff,                                      Cole, J.
                                                     Litkovitz, M.J.
       vs.


COMMISSIONER OF                                      REPORT AND
SOCIAL SECURITY,                                     RECOMMENDATION
     Defendant.

       Plaintiff Steve Hutchinson brings this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3) for judicial review of the final decision of the Commissioner of Social Security

(Commissioner) denying plaintiff’s applications for disability insurance benefits (DIB) and

supplemental security income (SSI). This matter is before the Court on plaintiff’s Statement of

Errors (Doc. 14), the Commissioner’s response in opposition (Doc. 19), and plaintiff’s reply

(Doc. 20).

I. Procedural Background

       Plaintiff filed his applications for DIB and SSI in June 2015, alleging disability since

November 9, 2012, due to herniated discs, “deaf” in left ear, vision problems and lazy eye,

obesity, nerve problems in neck, arms, back, and legs, high blood pressure, depression, Attention

Deficit Hyperactivity Disorder (ADHD), and chronic bronchitis. The applications were denied

initially and upon reconsideration. Plaintiff, through counsel, requested and was granted a de

novo hearing before administrative law judge (ALJ) Christopher S. Tindale. Plaintiff and a

vocational expert (VE) appeared and testified at the ALJ hearing held on January 12, 2018. On

June 25, 2018, the ALJ issued a decision denying plaintiff’s DIB and SSI applications. This
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 2 of 36 PAGEID #: 3310




decision became the final decision of the Commissioner when the Appeals Council denied

review on September 19, 2018.

II. Analysis

       A. Legal Framework for Disability Determinations

       To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. §§ 423(d)(1)(A)

(DIB), 1382c(a)(3)(A) (SSI). The impairment must render the claimant unable to engage in the

work previously performed or in any other substantial gainful employment that exists in the

national economy. 42 U.S.C. §§ 423(d)(2), 1382c(a)(3)(B).

       Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or
       mental impairment – i.e., an impairment that significantly limits his or her
       physical or mental ability to do basic work activities – the claimant is not
       disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the
       listings in Appendix 1 to Subpart P of the regulations and meets the duration
       requirement, the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant
       is disabled.




                                                 2
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 3 of 36 PAGEID #: 3311




Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four

steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

       B. The Administrative Law Judge’s Findings

       The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

       1. The [plaintiff] meets the insured status requirements of the Social Security Act
       through December 31, 2015.

       2. The [plaintiff] has not engaged in substantial gainful activity since November
       9, 2012, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

       3. The [plaintiff] has the following severe impairments: degenerative disc disease
       of the lumbar spine; obesity; coronary artery disease; degenerative joint disease
       of the right knee; hearing impairment; major depressive disorder; anxiety
       disorder; post-traumatic stress disorder; organic mental disorder; and substance
       use disorder (20 CFR 404.1520(c) and 416.920(c)).

       4. The [plaintiff] does not have an impairment or combination of impairments
       that meets or medically equals the severity of one of the listed impairments in 20
       CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
       404.1526, 416.920(d), 416.925 and 416.926).

       5. After careful consideration of the entire record, the [ALJ] finds that the
       [plaintiff] has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b) and 416.967(b) except: occasionally climb ramps and stairs,



                                                3
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 4 of 36 PAGEID #: 3312




         stoop, kneel, crouch, and crawl; never climb ladders, ropes, or scaffolds; must
         avoid all exposure to dangerous hazards, such as unprotected heights and
         dangerous moving machinery; never work in very loud noise environments;
         limited to simple and routine, 1 to 3 step tasks in a work environment free of fast
         production rate or pace work; no contact with the public; occasional contact with
         supervisors; occasional and superficial contact with co-workers, with superficial
         contact defined as no tandem tasks; limited to occasional changes in the work
         setting and occasional decision making.

         6. The [plaintiff] is unable to perform any past relevant work (20 CFR 404.1565
         and 416.965). 1 0F




         7. The [plaintiff] was born [in] . . . 1980 and was 32 years old, which is defined
         as a younger individual age 18-49, on the alleged disability onset date. (20 CFR
         404.1563 and 416.963).

         8. The [plaintiff] has at least a high school education and is able to communicate
         in English (20 CFR 404.1564 and 416.964).

         9. Transferability of job skills is not material to the determination of disability
         because using the Medical-Vocational Rules as a framework supports a finding
         that the [plaintiff] is “not disabled,” whether or not the [plaintiff] has transferable
         job skills (See SSR 82-41 and 20 CFR Part 404 Subpart P, Appendix 2).

         10. Considering the [plaintiff]’s age, education, work experience, and residual
         functional capacity, there are jobs that exist in significant numbers in the national
         economy that the [plaintiff] can perform (20 CFR 404.1569, 404.1569(a),
         416.969, and 416.969(a)). 2    1F




         11. The [plaintiff] has not been under a disability, as defined in the Social
         Security Act, from November 9, 2012, through the date of [the ALJ’s] decision
         (20 CFR 404.1520(g) and 416.920(g)).

(Tr. 23-37).


1
  Plaintiff’s past relevant work was as a parts deliverer, a medium, unskilled position; a customer service
representative, a light, semi-skilled position that plaintiff performed at the heavy exertion level; and a sales
representative, a light, semi-skilled position. (Tr. 34, 108-09).
2
  The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of representative light,
unskilled occupations such as an inspector (147,000 jobs in the national economy), a sorter (100,000 jobs in the national
economy); and a weights measure checker clerk (45,000 jobs in the national economy). (Tr. 36, 110). The ALJ also found
that plaintiff would be able to perform the requirements of representative unskilled sedentary occupations such as “labor
freight stock” (47,000 jobs in the national economy); inspection tester (38,000 jobs in the national economy); and coupon
counter/scanner (71,000 jobs in the national economy). (Tr. 36, 111).

                                                          4
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 5 of 36 PAGEID #: 3313




       C. Judicial Standard of Review

       Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by

substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

       The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court

considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).

See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was

otherwise supported by substantial evidence where ALJ failed to give good reasons for not

giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).



                                                5
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 6 of 36 PAGEID #: 3314




       D. Relevant Medical Evidence

               1. Robert Sorscher, M.D./Crossroads Center

       Plaintiff was seen by a social worker for an initial assessment at The Crossroads Center

(Crossroads) on March 6, 2015. (Tr. 869-92; see also Tr. 1792-1815 (duplicate pages)).

Plaintiff had been incarcerated for two “AOD” (Alcohol and Other Drug) related theft offenses

and was mandated to complete residential treatment. (Tr. 875). Plaintiff had completed a 90-day

stay at Turning Point on January 29, 2015 and was to undergo 26 weeks of aftercare for

substance abuse and addiction. (Tr. 869). Plaintiff had been referred to Crossroads for treatment

with the medication Suboxone. (Id.). Plaintiff complained of intense cravings and being

“stressed out about remaining sober.” He reported he had been “clean” from opiates from

September until the prior Monday, March 2, 2015, which he described as an isolated incident

which resulted from continued cravings for heroin and to spending time with someone with

whom he had a history of “using.” Plaintiff was motivated to remaining “clean” and agreed with

a plan to become stabilized on, and tapered off, Suboxone. Plaintiff stated that before his

incarceration, he had used heroin daily for the preceding 18 months. He reported he had no

periods of sustained sobriety between the time he had begun using opiates five years earlier and

his incarceration/“Turning Point Treatment.” Plaintiff denied using any marijuana since going to

jail in September. Plaintiff reported that he was active in AA/NA (Alcoholics

Anonymous/Narcotics Anonymous) and attended three to four meeting per week; he had a

sponsor; he had “made many contacts through the organization”; and he “was committed to

move forward in a positive direction, but could use more help.” (Id.).




                                                 6
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 7 of 36 PAGEID #: 3315




         Plaintiff complained that he had been feeling anxious since becoming sober in

September. He was unable to fall and stay asleep, he felt “on edge” and uncomfortable in

situations in which he used to be unaffected, and he felt stressed, worried, and lightheaded. (Id.).

He sometimes had intense cravings that increased his anxiety and made him feel “dopesick.” He

reported that his primary care physician had treated him for anxiety in December 2013, when

“his primary complaint was needing assistance in managing life stress caused by the ending of an

unhealthy romantic relationship.” He was prescribed 1 mg of Klonopin at that time, but he did

not like how it made him feel and did not take the full month’s prescription or pursue further

medication options. Plaintiff reported that the “feelings abated when the situation stabilized.”

(Id.).

         Plaintiff’s life goals were to achieve and maintain sobriety, be free from Suboxone, work

full-time, live independently with his girlfriend, and become financially stable. (Tr. 870).

Plaintiff was determined, he felt positive about the situation, and he was committed to staying

sober, but cravings for drugs, the stress of probation, and the lack of his own transportation were

barriers to success. (Id.). Plaintiff reported he was working part-time as a cook and was

interviewing to work as a server, and he had fines to pay off. (Tr. 870, 877). Plaintiff stated that

his drug use had estranged him from positive people, and he was rebuilding a support network of

family and people he was meeting through AA/NA. (Tr. 870). He had a shared-parenting

agreement for custody of his daughter, with whom he spoke daily, and he had started attending

church again with his girlfriend. (Id.).




                                                 7
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 8 of 36 PAGEID #: 3316




       Plaintiff reported that he was “unable to maintain employment” when he was “using.”

(Tr. 871). He reported that “anxiety and guilt is currently causing him to feel bad, but he can

motivate.” (Id.). He stated that sleep issues caused him to feel fatigued. (Id.).

       On mental status examination, plaintiff was cooperative; body movement, appearance,

speech and thought content were within normal limits; mood and thought process were within

normal range; he was oriented in all four spheres; he was alert; his intellectual functioning was

normal; his insight was good; he had no suicidal ideation or plan to harm others; impulsivity risk

was normal; and his relationship with significant others was “Present/Helpful (Low Risk).” (Tr.

881-84). Plaintiff’s diagnosis was “AOD Dependent and/or Under the Influence (High Risk).”

The only abnormalities noted were that plaintiff was anxious and his stress level was rated as

moderate. (Tr. 882-84). The problems identified during the assessment were “symptoms of

anxiety.” (Tr. 890). The goals were for plaintiff to “learn effective coping skills for anxiety

management and reduction” and to “comply with requirements to end probation successfully and

avoid future legal involvements.” (Id.). Plaintiff was assessed with clinical disorders of opioid

dependence-unspecified; cocaine dependence-remission; and cannabis dependence-remission.

(Tr. 887). The treatment plan included assessment, individual and group counseling, drug

screens, case management, and medical/somatic treatment. (Tr. 890).

       Plaintiff began a 90-day treatment plan and was first seen for individual counseling on

March 9, 2015. (Tr. 893-96). Plaintiff’s presenting problem was opiate addiction, and the goal

was for him to participate in a recovery-based program to maintain his sobriety and “be able to

get [his] normal life back.” (Tr. 893). The treatment plan included medication and weekly




                                                 8
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 9 of 36 PAGEID #: 3317




individual counseling. (Tr. 894). Dr. Sorscher signed off on the plan as the prescribing

physician for plaintiff’s treatment medication, Suboxone. (Tr. 895). The record includes

treatment notes prepared by Dr. Sorscher from March 2015 to September 2017, which review

plaintiff’s conditions, medication efficacy, substance abuse, and health changes from visit to visit

and assess plaintiff’s progress related to his symptoms. (Tr. 2444-2500, 2758-2821, 2994-3012).

         Dr. Sorscher completed a mental impairment questionnaire on April 20, 2017, indicating

that he saw plaintiff monthly. (Tr. 2918). Dr. Sorscher diagnosed plaintiff with moderate major

depressive disorder, severe opioid use disorder, and PTSD, deferred. He assigned plaintiff a

current GAF score of “68,” which was also his highest GAF score over the past year. 3                 2F




Treatment consisted of medically-assisted treatment (MAT) with Suboxone, individual therapy,

and psychiatric services at Greater Cincinnati Behavioral Health Services (GCBH). Plaintiff was

also prescribed Gabapentin, Topamax, Wellbutrin, and melatonin. Side effects were drowsiness

and lethargy. The clinical findings that supported the evaluation were low motivation, sad mood,

anxiety, and panic symptoms in public settings. Dr. Sorscher opined that plaintiff’s prognosis

was fair given that his depressive and anxiety symptoms persisted. (Id.).

         Dr. Sorscher assessed plaintiff’s degree of limitation in the different categories of mental

functioning as “mild” to “severe.” (Tr. 2919-20). For purposes of the assessment, “mild” to


3
  A GAF score represents a clinician’s assessment of an individual’s overall level of functioning on a scale of 0-100.
Diagnostic & Statistical Manual of Mental Disorders, 32-34 (American Psychiatric Ass’n, 4th ed. revised, 2000)
(“DSM-IV”). A score between 61 and 70 “indicates some mild symptoms (e.g., depressed mood and mild insomnia)
or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the
household), but generally functioning pretty well, has some meaningful interpersonal relationships.” Haygood v.
Colvin, No. 1:12CV0700, 2013 WL 1568548, at *2, n. 2 (N.D. Ohio Apr. 12, 2013) (citing DSM IV at 34). An
update of the DSM eliminated the GAF scale because of “its conceptual lack of clarity . . . and questionable
psychometrics in routine practice.” Carter v. Berryhill, No. 1:16-CV-01840, 2017 WL 2544064, at *2, n.4 (N.D.
Ohio May 26, 2017), report and recommendation adopted, 2017 WL 2537066 (N.D. Ohio June 12, 2017) (citing
DSM V at 16) (American Psychiatric Ass’n, 5th ed., 2013)).

                                                          9
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 10 of 36 PAGEID #: 3318




 “moderately severe” meant “able to perform designated task or function, but has or will have

 noticeable difficulty (distracted from job activity)” for the following portions of the work

 day/work week: “no more than 10 percent of the work day or work week” (“mild”); “from 11 to

 20 percent of the work day or work week” (“moderate”); and “more than 20 percent of the work

 day or work week” (“moderately severe”). (Tr. 2919). A “severe” limitation meant “not able to

 perform designated task or function on regular, reliable, and sustained schedule.” (Id.). Dr.

 Sorscher assessed the following limitations:

     •   Understanding and memory: Moderate limitations in plaintiff’s ability to remember
         locations and work-like procedures; understand and remember very short and simple
         instructions; and understand and remember detailed instructions.

     •   Sustained concentration and persistence: Moderate limitations in his ability to carry out
         very short and simple instructions, and moderately-severe limitations in his ability to
         carry out detailed instructions; maintain attention and concentration for extended
         periods; and perform activities within a schedule, maintain regular attendance, and be
         punctual within customary tolerances.

     •   Social interaction: Mild limitations in the ability to maintain socially appropriate
         behavior and to adhere to basic standards of neatness and cleanliness; moderate
         limitations in the ability to ask simple questions or request assistance; moderately-severe
         limitations in the ability to accept instructions and respond appropriately to criticism
         from supervisors, and in the ability to get along with coworkers or peers without
         distracting them or exhibiting behavioral extremes; and severe limitations in the ability
         to interact appropriately with the general public.

     •   Adaptation: Mild limitations in the ability to be aware of normal hazards and take
         appropriate precautions, and moderate limitations in the ability to respond appropriately
         to changes in the work setting; travel in unfamiliar places or use public transportation;
         and set realistic goals or make plans independently of others. (Id.).

 (Tr. 2919-20). Dr. Sorscher assessed the following functional limitations: moderate restriction of

 activities of daily living; moderately-severe difficulties in maintaining social functioning;

 moderate difficulties in maintaining concentration, persistence, or pace; and no episodes of


                                                  10
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 11 of 36 PAGEID #: 3319




 decompensation, each of at least two weeks duration, within a 12-month period. (Tr. 2920). He

 opined that plaintiff would miss about four days of work per month, his impairment had lasted or

 was expected to last at least 12 months, and plaintiff’s substance abuse did not contribute to his

 limitations. (Tr. 2921).

                 2. Shannon Weinstein CNP/Greater Cincinnati Behavioral Health

          Plaintiff was initially assessed for mental health services at GCBH in April 2016. (Tr.

 2522-39). Plaintiff reported symptoms of anger, aggression, nightmares, insomnia, poor

 appetite, isolation, worthlessness, low motivation, hypervigilance, racing thoughts, nervousness,

 anxiety, and panic attacks occurring four times per week. (Tr. 2522). On mental status

 examination, plaintiff exhibited restless behavior and a depressed mood. (Tr. 2535). The

 remainder of his mental status examination was normal. He was diagnosed with opioid use

 disorder-severe/in remission and major depressive disorder-recurrent episode-moderate. (Tr.

 2538).

          Plaintiff first saw Shannon Weinstein, CNP, at GCBH in October 2016. (Tr. 2843-45).

 He presented with symptoms of depression, anxiety and anger. He described social anxiety and

 feeling hypervigilant when in public. He reported he could not tolerate people standing behind

 him and he had a lot of nightmares, usually about his father. Plaintiff also reported that he

 suffered from intense feelings of guilt about past behaviors and crimes, and he had always

 experienced difficulty maintaining relationships with friends. (Tr. 2843). On mental status

 examination, Ms. Weinstein found that plaintiff was alert and oriented times three; he was well-

 groomed and dressed appropriately; he made good eye contact; his speech was of a normal rate




                                                  11
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 12 of 36 PAGEID #: 3320




 and volume; he was pleasant, cooperative, and easily engaged; his mood and affect were

 depressed and he was tearful at times; he had anhedonia; he had low energy and a poor appetite;

 his judgment and insight were good; and his thought process was organized and goal-directed.

 He reported no audio/visual hallucinations and no suicidal or homicidal ideation. He described

 his sleep as poor. Ms. Weinstein diagnosed opioid use disorder, severe in remission; major

 depressive disorder - recurrent episode - moderate; and PTSD. Prazosin for nightmares was

 prescribed, and Gabapentin for mood and anxiety and Wellbutrin were continued. (Tr. 2844).

        An Individualized Service Plan was developed for plaintiff at GCBH on October 5, 2016.

 (Tr. 2871-72). The goals were to provide pharmacological management; CPST (Community

 Psychiatric Supportive Treatment) to “follow up with SSI” and assist plaintiff with increasing

 coping skills; continue counseling at Crossroads and eventually switch counselors; provide

 vocational services to assist plaintiff with obtaining employment; and for plaintiff to obtain

 stable, independent housing. Plaintiff’s goals for the future were to not feel so worthless and to

 try to make himself feel happier; find his own place to live; and be a better role model for his

 daughter. (Tr. 2871).

        Ms. Weinstein completed a mental impairment questionnaire on March 15, 2017. (Tr.

 2912-15). She indicated she had seen plaintiff “about every 3 months for about 30-45 minutes.”

 (Tr. 2912). She listed his diagnoses as major depression with psychotic features and PTSD. She

 reported that plaintiff received care management and was treated with neuroleptic medications.

 He was prescribed Gabapentin, melatonin, Wellbutrin, and Topamax, which she noted “could

 potentially cause dizziness and sedation.” Ms. Weinstein described the clinical findings as




                                                 12
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 13 of 36 PAGEID #: 3321




 plaintiff’s complaints of “symptoms of depression and anxiety, very poor sleep, [and] recently

 [plaintiff] has started to experience mild auditory and visual hallucinations.” She described

 plaintiff’s prognosis as “moderate-severe.” (Id.). She found plaintiff would have the following

 limitations in the categories of mental functioning.

     •   Understanding and memory: Mild limitations in the ability to remember locations and
         work-like procedures, and in the ability to understand and remember very short and
         simple instructions; and moderate limitations in the ability to understand and remember
         detailed instructions.

     •   Sustained concentration and persistence: No limitations in his ability to carry out very
         short and simple instructions; mild limitations in his ability to carry out detailed
         instructions; and moderate limitations in his ability to maintain attention and
         concentration for extended periods, perform activities within a schedule, maintain
         regular attendance, and be punctual within customary tolerances.

     •   Social interaction: No limitations in his ability to ask simple questions or request
         assistance; moderate limitations in his ability to accept instructions and respond
         appropriately to criticism from supervisors; moderate limitations in his ability to
         maintain socially appropriate behavior and to adhere to basic standards of neatness and
         cleanliness; and moderately-severe limitations in his ability to interact appropriately with
         the general public and in his ability to get along with coworkers or peers without
         distracting them or exhibiting behavioral extremes.

     •   Adaptation: Mild limitations in the ability to be aware of normal hazards and take
         appropriate precautions and in the ability to set realistic goals or make plans
         independently of others; and moderate limitations in the ability to respond appropriately
         to changes in the work setting and in the ability to travel in unfamiliar places or use
         public transportation.

 (Tr. 2913-14). Ms. Weinstein assessed the following functional limitations: Moderate restriction

 of activities of daily living; moderately-severe difficulties in maintaining social functioning;

 moderate difficulties in maintaining concentration, persistence, or pace; and three episodes of

 decompensation within a 12-month period, each of at least two weeks duration. (Tr. 2914). She

 opined that plaintiff would miss more than four days of work per month, his impairment had


                                                  13
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 14 of 36 PAGEID #: 3322




 lasted or was expected to last at least 12 months, and plaintiff’s substance abuse did not

 contribute to his limitations. (Tr. 2915). She concluded by stating that plaintiff’s “ability to be

 out in public is greatly hindered by his mental illness. Due to his PTSD he is very hypervigilant

 when around other people and can become easily agitated. Despite ongoing treatment he

 continues to have high levels of depression and anxiety as well as mild psychotic symptoms

 associated with PTSD.” (Tr. 2916).

                3. Jessica Twehues, Ph.D. – Consultative Psychologist

        Consultative examining psychologist Dr. Twehues evaluated plaintiff for disability

 purposes in November 2015. (Tr. 1677-83). Plaintiff reported that he was seeking disability due

 to being unable to walk for a long period of time and being “really anxious all the time.” (Tr.

 1677). Plaintiff stated that he had shared custody of his 11-year old daughter but was currently

 in a custody battle. (Tr. 1678). He reported that he experienced mood swings and was sad much

 of the time; his energy was often limited and he was unmotivated; he had anger outbursts and

 was easily distracted; he lost his temper frequently and recently had panic attacks in social

 settings; he had significant difficulties with focus and distractibility; and he was impulsive. He

 denied suicidal thoughts, delusions, hallucinations, and paranoid thinking. (Tr. 1679).

        On mental status examination, plaintiff was pleasant, cooperative, alert, and responsive;

 his hygiene was adequate; he was adequately motivated; his mood appeared mildly depressed

 and his affect was appropriate; he “tended to speak somewhat rapidly,” switched topic

 frequently, and became tearful twice when talking about his experiences, but his speech was

 clear and “100% understandable”; his receptive language skills were adequate; and his energy




                                                  14
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 15 of 36 PAGEID #: 3323




 appeared to be fair. (Tr. 1680-1681). He appeared able to focus well on the conversation, but he

 seemed restless and often fidgeted with papers in his hands. Plaintiff maintained adequate eye

 contact throughout the examination. His recent and remote recall seemed adequate, and he

 answered all math and recall questions correctly. He denied current suicidal and homicidal

 ideation. (Id.).

         Dr. Twehues assessed plaintiff with major depressive disorder, moderate, recurrent;

 PTSD; opioid use disorder, severe, currently controlled with medication; cocaine use disorder,

 severe, sustained full remission; and ADHD, combined presentation, moderate. (Tr. 1682). Dr.

 Twehues opined that plaintiff was not expected to have difficulty understanding instructions for

 tasks; however, he may experience problems retaining information due to distractibility and

 problems with concentration due to some minor forgetfulness with regard to complex, multi-step

 tasks. Dr. Twehues felt plaintiff was limited in his ability to maintain attention to perform

 routine tasks due to symptoms of ADHD, which were likely to cause difficulties sustaining focus

 for prolonged periods of time. (Id.). His persistence on tasks was likely to deteriorate over

 extended periods of time and his impulsivity would cause him to be prone to making careless

 mistakes. Plaintiff would experience moderate interpersonal difficulty at work because he was

 likely to be prone to angry and agitated outbursts in response to criticism, and he “may

 misinterpret the benign actions of others as critical.” (Tr. 1683). Dr. Twehues opined that

 plaintiff was likely to be prone to experiencing more frequent panic attacks in response to

 increased work demands and that “some everyday minor workplace pressures may heighten his

 anxiety and increase the probability of agitated or angry outbursts.” She opined that he appeared




                                                 15
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 16 of 36 PAGEID #: 3324




 to have poor coping mechanisms and seemed to respond “impulsively to impaired judgment in

 response to stress.” (Id.).

                4. State Agency Review

        State agency psychologist Marjorie Kukor, Ph.D., reviewed plaintiff’s file in November

 2015 and concluded that he was mildly restricted in activities of daily living; he experienced

 moderate difficulties in maintaining social functioning; he had moderate difficulties in

 maintaining concentration, persistence, or pace; and he had experienced no episodes of

 decompensation of extended duration. (Tr. 132). Dr. Kukor opined that plaintiff was capable of

 understanding and remembering 1-3 step tasks and that he would need reminders initially with

 more complex tasks. (Tr. 134). She opined that when symptoms are severe, plaintiff will need

 occasional flexibility in managing schedules and breaks and a reduction in production

 expectations. (Tr. 135). She opined that plaintiff can relate superficially with others, he can

 engage with the general public in brief interactions that do not involve problem-solving or

 resolving customer complaints, he would work best in independent settings, he could work with

 a small number of co-workers and would fare best in settings that do not require collaborative

 efforts for task completion, and he would need clear explanations when getting feedback from

 supervisors. (Id.). Dr. Kukor also found that plaintiff will need major changes previewed and

 gradually implemented to allow him time to adapt to new expectations, and he would need to

 have major goals and plans previewed prior to implementation. (Tr. 136). State agency

 psychologist Vicki Warren, Ph.D., reviewed plaintiff’s file upon reconsideration in March 2016

 and affirmed Dr. Kukor’s assessment. (Tr. 169-76).




                                                 16
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 17 of 36 PAGEID #: 3325




        E. Specific Errors

        On appeal, plaintiff alleges that the ALJ erred by: (1) improperly weighing the opinion

 evidence of record, and (2) engaging in a selective review of the evidence. (Docs. 14, 20).

        1. Weight to the medical opinion evidence

        Plaintiff alleges as his first assignment of error that the ALJ improperly weighed the

opinion evidence provided by treating psychiatrist Dr. Sorscher, consultative examining

psychologist Dr. Twehues, and certified nurse practitioner Weinstein. (Doc. 14 at 8-12).

        i. Standard of review

        It is well-established that the findings and opinions of treating physicians are

entitled to substantial weight. Medical opinions from treating sources are generally

afforded more weight than those from non-treating sources since treating sources “are likely

to be the medical professionals most able to provide a detailed, longitudinal picture of [the

claimant’s] medical impairment(s)[.]” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). See

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529-30 (6th Cir. 1997). “Treating-source

opinions must be given ‘controlling weight’ if two conditions are met: (1) the opinion ‘is

well-supported by medically acceptable clinical and laboratory diagnostic techniques’; and

(2) the opinion ‘is not inconsistent with the other substantial evidence in [the] case record.’”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. §

404.1527(c)(2)).

        If the ALJ declines to give a treating source’s opinion controlling weight, the ALJ

must weigh the factors specified in 20 C.F.R. §§ 404.1527(c) and 416.927(c) to decide what



                                                 17
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 18 of 36 PAGEID #: 3326




weight to give the opinion; specifically, the length of the treatment relationship and the

frequency of examination, the nature and extent of the treatment relationship, supportability

of the opinion, consistency of the opinion with the record as a whole, and the specialization

of the treating source. Gayheart, 710 F.3d at 376. See also Shields v. Comm’r of Soc. Sec.,

732 F. App’x 430, 437 (6th Cir. 2018) (citing Wilson, 378 F.3d at 544). The ALJ’s decision

“must contain specific reasons for the weight given to [a] treating source’s medical opinion,

supported by the evidence in the case record, and must be sufficiently specific to make clear

to any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” SSR 96-2p, 1996 WL 374188, at *5. 4 See Cole v.         3F




Astrue, 661 F.3d 931, 937 (6th Cir. 2011). This requirement serves two purposes: (1) “it

helps a claimant to understand the disposition of [his] case, especially ‘where a claimant

knows that his physician has deemed him disabled,’” and (2) it “permits meaningful review

of the ALJ’s application of the [treating-source] rule.” Shields, 732 F. App’x at 438 (citing

Wilson, 378 F.3d at 544). Remand is appropriate “when the Commissioner has not

provided ‘good reasons’ for the weight given to a treating physician’s opinion. . . .” Id.

(quoting Hensley v. Astrue, 573 F.3d 263, 267 (6th Cir. 2009) (quoting in turn Wilson, 378

F.3d at 545).

          Under the Social Security regulations, “a written report by a licensed physician [or

 psychologist] who has examined the claimant and who sets forth in his report his medical


 4
   Effective March 27, 2017, SSR 96-2p was rescinded when the Social Security Administration published final rules
 that revised the rules and regulations applicable to the evaluation of medical evidence for claims filed on or after that
 date. Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 FR 5844-01, 2017 WL 168819, at
 *5844-45, 5869, 5880. Shields v. Comm’r of Soc. Sec., 732 F. App’x 430, 437 n.9 (6th Cir. 2018). Since plaintiff’s
 claim was filed prior to March 27, 2017, SSR 96-2p applies to this case

                                                           18
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 19 of 36 PAGEID #: 3327




 findings in his area of competence . . . may constitute substantial evidence . . . adverse to the

 claimant” in a disability proceeding. Lee v. Comm’r of Soc. Sec., 529 F. App’x 706, 713 (6th

 Cir. 2013) (quoting Richardson, 402 U.S. at 402). In addition, the opinions of non-examining

 state agency medical and psychological consultants are weighed in accordance with the factors

 listed under 20 C.F.R. §§ 404.1527(c) and 416.927(c). The regulations provide that unless the

 ALJ gives a treating source’s opinion controlling weight, the ALJ considers all of the factors

 under 20 C.F.R. §§ 404.1527(c)(1)-(6) and 416.927(c)(1)-(6) in deciding what weight to give to

 any medical opinion. 20 C.F.R. §§ 404.1527(e), 416.927(e).

          The Commissioner must consider evidence from all “medical sources,” SSR 06-03p,

 2006 WL 2329939, *2, which refers to both “acceptable medical sources” and health care

 providers who are not “acceptable medical sources.” 5 Id. (citing 20 C.F.R. §§ 404.1502,
                                                                   4F




 416.902). Licensed physicians and licensed or certified psychologists are “acceptable medical

 sources.” Id. (citing 20 C.F.R. §§ 404.1513(a)(1)(2), 416.913(a)(1)(2)). 6 A certified nurse
                                                                                           5F




 practitioner is not an “acceptable medical source” and instead falls into the category of “other

 source.” 7 20 C.F.R. §§ 404.1513(d)(1), 416.913(d)(1). Only “acceptable medical sources” as
           6F




 defined under 20 C.F.R. §§ 404.1513(a) and 416.913(a) can provide evidence which establishes



 5
   SSR 06-03p has been rescinded in keeping with amendments to the regulations that apply to claims filed on or
 after March 27, 2017, and the rescission is effective for claims filed after that date. 82 FR 15263-01, 2017 WL
 1105348 (March 27, 2017). Because plaintiff’s claim was filed before the effective date of the rescission, SSR 06-
 3p applies here.
 6
   Former §§ 404.1513 and 416.913 were in effect until March 27, 2017, and therefore apply to plaintiff’s claim filed
 in 2015. For claims filed on or after March 27, 2017, all medical sources, not just acceptable medical sources, can
 make evidence that the Social Security Administration categorizes and considers as medical opinions. 82 FR 15263-
 01, 2017 WL 1105348 (March 27, 2017).
 7
   Plaintiff referred to Ms. Weinstein, a certified nurse practitioner, as a “treating provider” in his statement of errors.
 (Doc. 14 at 9). However, plaintiff acknowledges that under the applicable regulations in effect when he filed his
 claims, Ms. Weinstein is not an “acceptable medical source.” (Id., n. 1; Doc. 20 at 2).

                                                            19
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 20 of 36 PAGEID #: 3328




 the existence of a medically determinable impairment, give medical opinions, and be considered

 treating sources whose medical opinions may be entitled to controlling weight. SSR 06-03p,

 2006 WL 2329939, at *2. Although information from “other sources” cannot establish the

 existence of a medically determinable impairment, the information “may provide insight into the

 severity of the impairment(s) and how it affects the individual’s ability to function.” Id. Factors

 to be considered in evaluating opinions from “other sources” who have seen the claimant in their

 professional capacities include how long the source has known the individual, how frequently the

 source has seen the individual, how consistent the opinion of the source is with other evidence,

 how well the source explains the opinion, and whether the source has a specialty or area of

 expertise related to the individual’s impairment. Id. at *4. See also Cruse v. Commissioner of

 Social Sec., 502 F.3d 532, 541 (6th Cir. 2007).

        ii. The ALJ’s evaluation of the medical source opinions

        The ALJ assigned “little” weight” to the mental functional assessment of plaintiff’s

 treating psychiatrist, Dr. Sorscher. (Tr. 33). The ALJ found that Dr. Sorscher’s opinion was

 internally inconsistent. The ALJ specifically found that while Dr. Sorscher assessed many

 moderate to severe limitations, the GAF score of “68” that he assessed indicated only mild

 mental limitations. (Id.). The ALJ further found that the “overly severe limitations” assessed by

 Dr. Sorscher were not supported by the record as a whole, as detailed by the ALJ in his written

 opinion. (Id.). In addition, the ALJ assigned “some weight” to the November 2015 assessment

 of consultative examining psychologist, Dr. Twehues. (Id. at 32-33). The ALJ discounted her

 opinion on the grounds that (1) Dr. Twehues interviewed plaintiff in a clinical setting but on only




                                                   20
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 21 of 36 PAGEID #: 3329




 one occasion; and (2) rather than assessing plaintiff’s limitations in terms of the specific “B

 criteria” pursuant to her “specialty and programmatic knowledge,” Dr. Twehues made only

 “vague conclusions about [plaintiff’s] mental capacity.” (Id.). The ALJ assigned “little” weight

 to Ms. Weinstein’s assessment. (Id. at 33). The ALJ found that she was not an “acceptable

 medical source” as defined under 20 C.F.R. §§ 404.1502 and 416.902 because the record did not

 indicate that she was licensed in psychiatry or psychology. The ALJ further found that in any

 event, despite her treatment of plaintiff, her opinions were not consistent with the record as a

 whole because plaintiff admittedly “engaged in social interactions with the public without issue”

 as discussed in the ALJ’s written opinion. (Id.). In addition, the ALJ found that Ms. Weinstein’s

 contemporaneous treatment notes indicated only mild findings. (Id.). Finally, the ALJ gave

 “some weight” to the opinions of the state agency psychological consultants, who assessed mild

 to moderate functional limitations but found plaintiff retained the capacity to understand and

 remember 1 to 3 step tasks and relate superficially with others; he would work best

 independently; and he would need “occasional flexibility to manage his schedule and breaks.”

 (Tr. 32). The ALJ found that the state agency reviewing psychologists “performed a thorough

 review of the available medical records and have a comprehensive understanding of agency rules

 and regulations,” and they used the former “paragraph B” criteria in their assessment; their

 opinions were generally consistent with the record as a whole and in particular with plaintiff’s

 “mostly unremarkable examination findings”; and the mental health evidence presented at the

 hearing level demonstrated that plaintiff would have “at least moderate limitations in all areas of

 mental functioning.” (Id.).




                                                  21
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 22 of 36 PAGEID #: 3330




        iii. Plaintiff’s arguments

        Plaintiff argues that the substantial evidence of record is inconsistent with the weight the

 ALJ gave the opinions of Dr. Sorscher, Dr. Twenhues, and Ms. Weinstein. (Doc. 14 at 9).

 Plaintiff specifically alleges that the ALJ’s evaluation of their opinions is inconsistent with the

 treatment notes of Dr. Sorscher, GCBH case management services, and Ms. Weinstein. (Id. at 9-

 10). Plaintiff cites to Dr. Sorscher’s treatment notes which reflect that plaintiff suffered from

 persistent anxiety (Tr. 2454, 2457, 2463, 2794); variable sleep and nightmares (Tr. 2469, 2472,

 2786, 2819); and issues with anger/irritability (Tr. 2771, 2788, 2817, 2819), while nevertheless

 maintaining sobriety (Tr. 2996). (Doc. 14 at 9-10). Plaintiff also alleges that the case

 management and treatment notes from GCBH similarly document persistent symptoms of anger,

 irritability, aggression, nightmares, insomnia, poor appetite, isolation, worthlessness,

 nervousness, anxiety, tearfulness, and panic attacks four times weekly. (Doc. 14 at 10, citing Tr.

 2522, 2861, 2859, 2857, 2879, 3041, 2867, 2857). Plaintiff contends Ms. Weinstein likewise

 consistently reported symptoms and findings of depression, anger, tearfulness at times, poor

 appetite, depressed mood and affect, anhedonia, low energy, poor sleep, anxiety, infrequent

 auditory hallucinations, and more frequent visual hallucinations, and she adjusted plaintiff’s

 medications to address his varying symptoms. (Doc. 14 at 10, citing Tr. 2841-44, 2983-84,

 2986-87, Tr. 2980-81). Finally, plaintiff points to the psychological consultative exam of Dr.

 Twehues, who opined that plaintiff would likely have difficulties sustaining focus for prolonged

 periods of time; he was likely to experience panic attacks in crowds and be prone to angry and

 agitated outbursts in response to criticism; he would likely experience moderate interpersonal

 difficulty at work as a result; and even some everyday minor workplace pressures may heighten his


                                                  22
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 23 of 36 PAGEID #: 3331




 anxiety. (Doc. 14 at 11, citing Tr. 1682-83). Plaintiff argues the ALJ erred by discounting the

 opinions of Dr. Sorscher, Dr. Twehues, and Ms. Weinstein because their opinions are all

 consistent with each other. (Id. at 11-12).

        iv. Resolution

        The ALJ did not err in evaluating the medical opinion evidence. First, the ALJ’s finding

 that Dr. Sorscher’s opinion was entitled to “little” weight is substantially supported by Dr.

 Sorscher’s treatment notes, the treatment notes of the other mental health sources, and other

 evidence of plaintiff’s functional abilities. As discussed below, the treatment records document

 plaintiff’s ongoing complaints of mental health symptoms and some abnormal mental status

 examination findings. The ALJ thoroughly considered this evidence together with other

 evidence showing many normal mental status examination findings, some improvement with

 medication, and plaintiff’s participation in group activities. The ALJ resolved the conflicts in the

 medical evidence, and substantial evidence supports the ALJ’s finding that plaintiff’s mental

 health symptoms were not as severe as Dr. Sorscher opined. See Felisky v. Bowen, 35 F.3d

 1027, 1036 (6th Cir. 1994) (ALJ has duty to resolve conflicts in medical evidence).

        The ALJ acknowledged that plaintiff complained of persistent mental health symptoms

 during his treatment with Dr. Sorscher at Crossroads and at GCBH. (Tr. 30-31, citing Tr. 869,

 1792, 2457, 2522, 2538, 2794, 2843, 2905, 2986, 2987). The ALJ found that plaintiff reported

 cravings for substances, social anxiety with tremors and sweating, anger outbursts, panic attacks

 four times weekly, nervousness, loss of interest, depression, poor appetite, isolation, low

 motivation, hopelessness, nightmares, and auditory and visual hallucinations. (Id.). The




                                                  23
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 24 of 36 PAGEID #: 3332




 treatment notes consistently documented anxiety. (Tr. 2463, 10/13/2015- “anxiety persists, does

 walking and meditation” and “added stress with brother,” who was arrested on criminal charges;

 Tr. 2457, 11/20/2015- “describes anxiety around others - tremors, sweats”; Tr. 2522, 2538,

 4/04/2016- current symptoms included social anxiety, hypervigilance, panic attacks about four

 times weekly; Tr. 2905, 4/18/2016- plaintiff complained of feeling nervous and disoriented when

 more than 5 to 6 people are around and having to sit with his back against a wall; Tr. 2794,

 5/26/2016- “frustrated due to anxiety in large crowds” and “feels he cannot d[o] fast food due to

 social anxiety”; Tr. 2843, 10/10/2016- plaintiff complained of anxiety, social anxiety, and feeling

 hypervigilant when in public, and specifically having difficulty with people standing behind him;

 Tr. 2986-87, 4/24/2017- plaintiff was anxious). Further, the ALJ noted that at some GCBH

 treatment sessions and other examinations, plaintiff “appeared restless and fidgety” (Tr. 1676-84,

 2535), and he “was tearful, seemed irritable, had rapid speech and was anxious” (Tr. 2879, 3017,

 3041, 3049). (Tr. 31-32).

        However, the ALJ also cited substantial evidence in the treatment records to support his

 finding that plaintiff’s symptoms imposed no more than moderate limitations. (Tr. 31, citing Tr.

 2475, 2758, 2773, 2841, 2980). In August 2015, plaintiff reported that his anxiety persisted

 despite Gabapentin, but he was “doing well,” he had fewer nightmares, Suboxone was “working

 well” and he had “decreased cravings,” he spent time with his roommates and girlfriend, and he

 would go to court soon for custody of his child. (Tr. 2475). Later that month, plaintiff reported

 less anxiety with Gabapentin, and he reported he would have more visits with his child after a

 court proceeding, which went well. (Tr. 2472). He also denied side effects and cravings. (Id.).




                                                 24
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 25 of 36 PAGEID #: 3333




 Plaintiff reported in September 2015 that sleep “is variable” with “some middle insomnia,” but

 “trazadone is helpful.” (Tr. 2469). In October 2015, plaintiff reported that he walked and

 meditated to alleviate his anxiety. (Tr. 2463). Plaintiff reported in December 2015 that though

 his social anxiety persisted, he was “doing well,” he “was able to eat during rush hour,” he

 planned to move in with his father, he had a good relationship with his girlfriend, he was seeing

 his daughter every other weekend and had a closer relationship with her, and he enjoyed playing

 rock guitar and watching movies. (Tr. 2454). In May 2016, plaintiff reported that he felt

 anxious in large crowds and was “stymied by efforts to pursue vocational work,” but he reported

 his sleep was stable. (Tr. 2794). In July 2016, plaintiff reportedly had been in a physical

 altercation but he was pursuing vocational training; he found his caseworker at GCBH to be

 helpful; he had been told by GCBH that he may be able to avoid jail for failure to pay child

 support so long as he was working hard to get a job; his sleep was stable; and he reported he had

 occasional cravings for illicit drugs but will “take walks and play guitar as well as swim at

 parents [sic] pool.” (Tr. 2788). In August 2016, plaintiff reported he was doing well; his sleep

 was good; he had found a way to increase his income by selling streaming devices and that

 helped occupy his time; and he was feeling better, less distressed, more “leveled out,” and

 generally happier. (Tr. 2773). Plaintiff reported in September 2016 that the “court has validated

 [his] efforts to find work,” and despite complaints of irritability and extreme mood swings, he

 felt his “coping skills and gabapentin/antidepressant has been helpful,” he reported he “goes to

 family dollar and Cincinnati Zoo,” and he reported he had a “good relationship” with Ms.

 Middleton, a counselor at Crossroads (Tr. 2771). In November 2016, plaintiff reported that




                                                 25
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 26 of 36 PAGEID #: 3334




 “gabapentin is helpful” for his anxiety around others. (Tr. 2457). Plaintiff reported in December

 2016 that he was “doing better - more ups than downs,” he had a good relationship with his case

 manager at GCBH, he was seeking vocational training, he was driving since his license had been

 reinstated, and he had a good relationship with his girlfriend. (Tr. 2758). Plaintiff and Dr.

 Sorscher discussed coping skills, triggers and ways to avoid them, stressors and relaxation

 techniques, exercises, proper diet, good sleep hygiene, and medication adjustments. (Tr. 2758).

        In addition, mental status exam findings made in December 2016 were largely normal.

 Plaintiff’s mood was depressed and anxious at times and his energy was “hit and miss,” but

 plaintiff was alert and oriented times three; no abnormal movements were noted; he was well-

 groomed and dressed appropriately; his eye contact was good; speech rate and volume were

 normal; affect was congruent; his thought process was organized and goal-directed; he reported

 no auditory or visual hallucinations; he was sleeping well; and judgment and insight were good.

 (Tr. 2841). At GCBH in September 2017, after two deaths in his family, plaintiff complained

 that he did not believe he had a depression problem but felt he had “a people problem.” (Tr.

 2980). Plaintiff had relapsed and was using marijuana and amphetamines at that time, and his

 mood was “depressed, anxious, angry, anhedonic” and tearful. (Tr. 2980-81). However,

 plaintiff felt that gabapentin was helping to control his anxiety. (Tr. 2980). On mental status

 examination, he was oriented times three; no abnormal movements were noted; he was well-

 groomed and dressed appropriately; eye contact was good; speech rate and volume were normal;

 his thought process was organized and goal-directed; he reported no hallucinations and no




                                                 26
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 27 of 36 PAGEID #: 3335




 homicidal or suicidal ideation; he was sleeping well; and judgment and insight were good. (Tr.

 2981).

          Though the record documents persistent mental health symptoms, the ALJ cited

 substantial evidence in the treatment records to support his finding that plaintiff’s symptoms did

 not impose debilitating limitations. Additional evidence of plaintiff’s mental functioning

 supports the ALJ’s finding that contrary to the medical source assessments, plaintiff had no more

 than moderate mental limitations. (Tr. 31-32). The ALJ relied on evidence that showed despite

 his complaints of anger, irritability, and panic attacks in public, plaintiff did not have issues

 when he presented to emergency rooms and consultative exams and was “polite and cooperative”

 during his interactions with medical personnel. (Tr. 31). His appearance, body movements,

 behavior, speech, and mood were reportedly normal during these interactions. (Id., citing Tr.

 1804-05, 3029). In addition, the ALJ found that according to the treatment notes and plaintiff’s

 own report, plaintiff was able to provide information about his health and his prior work history,

 follow instructions from healthcare providers, comply with treatment, answer medical providers’

 questions, and perform other activities which would require “some understanding, remembering,

 applying information, concentration, persistence, and pace.” (Id., citing Tr. 384-92 (Adult

 Function Report), Tr. 2853-2910 (GCBH treatment notes), Tr. 2993-3013 (Dr. Sorscher’s

 treatment notes)). Specifically, plaintiff reported that he attended AA/NA meetings, provided

 some care for his daughter and his girlfriend’s foster children, performed household chores,

 drove, shopped, worked odd jobs, read, visited the library, and played video and card games.

 (Id.). The ALJ reasonably considered plaintiff ability to perform household and other activities




                                                   27
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 28 of 36 PAGEID #: 3336




 in evaluating plaintiff’s assertions of debilitating symptoms. Keeton v. Commr. of Soc. Sec., 583

 F. App’x 515, 532 (6th Cir. 2014). See also Gilbert v. Comm’r of Soc. Sec., No. 2:13-cv-00355,

 2014 WL 4659858, at *3 (S.D. Ohio Sept. 17, 2014) (evidence of the plaintiff’s daily activities,

 “including being able to get along with people in social settings, is inconsistent with the

 conclusion that Plaintiff was someone suffering from a ‘disabling mental impairment’”). In

 particular, evidence of plaintiff’s ability to function well in public settings substantially supports

 the ALJ’s finding that the medical sources’ assessments of plaintiff’s mental functioning were

 entitled to only “little” or “some” weight.

        Plaintiff nonetheless argues that the ALJ erred by rejecting the opinions of Dr. Sorscher,

 Dr. Twehues and Ms. Weinstein because their opinions were “[o]verall” consistent, and each of

 these opinions was entitled to “major weight.” (Doc. 14 at 12). Plaintiff alleges that Dr.

 Sorscher found that plaintiff’s depressive and anxiety symptoms persisted, while Ms. Weinstein

 found that plaintiff had high levels of depression and anxiety. (Id. at 11, citing Tr. 2918, 2916).

 Further, plaintiff notes that all three mental health sources found that plaintiff would have

 interpersonal difficulties on the job. (Id. at 11). Both Dr. Sorscher and Ms. Weinstein found that

 plaintiff had a moderately-severe limitation in his ability to get along with coworkers/peers

 without distracting them or exhibiting behavioral extremes and in his ability to maintain social

 functioning. (Id., citing Tr. 2914, 2920). Dr. Twehues found that plaintiff was likely to

 experience panic attacks in crowds, to be prone to angry and agitated outbursts in response to

 criticism, that even some minor everyday workplace pressures may heighten his anxiety, and he

 was likely to have moderate interpersonal difficulty at work as a result. (Tr. 1683). Plaintiff




                                                   28
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 29 of 36 PAGEID #: 3337




 alleges that both Dr. Sorscher and Dr. Twehues found that he would have limitations in his

 ability to maintain attention and concentration for extended periods of time, with Dr. Sorscher

 finding “moderately-severe” limitations (Tr. 2919) and Dr. Twehues opining plaintiff would

 “likely have difficulties” sustaining focus (Tr. 1682). (Doc. 14 at 11). Finally, plaintiff notes

 that both Dr. Sorscher and Ms. Weinsten opined that plaintiff would miss at least four days of

 work per month. (Id., citing Tr. 2921, 2915).

        The ALJ did not err by discounting the opinions of Dr. Sorscher, Ms. Weinstein, and Dr.

 Twehues on this ground. The ALJ complied with the applicable regulations by considering Ms.

 Weinstein’s opinion and providing valid reasons for giving it “little” weight. The ALJ found that

 she was not an “acceptable medical source” as defined under 20 C.F.R.§§ 404.1502 and 416.902.

 (Tr. 33). The ALJ also found that in any event, her opinions were not consistent with the record

 as a whole because plaintiff admittedly “engaged in social interactions with the public without

 issue,” and her contemporaneous treatment notes indicated only mild findings. (Id.). The ALJ

 discussed the mental status findings and other evidence of record that supports his finding that

 Ms. Weinstein’s opinion was entitled to “little” weight. (Tr. 30-32). The ALJ’s evaluation of

 Ms. Weinstein’s opinion is consistent with the evidence discussed supra, and the ALJ’s finding

 is substantially supported. The ALJ did not err by declining to credit Ms. Weinstein’s opinion or

 any other medical opinion based on its alleged consistency with Ms. Weinstein’s opinion.

        The ALJ likewise gave valid reasons for discounting Dr. Twehues’ opinion. The ALJ

 found that Dr. Twehues’ opinion was entitled to only “some” weight based on the infrequency

 of examination and the “vague” nature of her conclusions. (Tr. 32-33). Plaintiff alleges that



                                                  29
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 30 of 36 PAGEID #: 3338




 the ALJ “[un]fairly” discounted the opinion of Dr. Twehues, who saw plaintiff once, based on

 the frequency of examination without taking this factor into account when evaluating the

 assessments of the state agency physicians, who never saw plaintiff. (Doc. 14 at 12, citing Tr.

 33). But the ALJ was not bound to adopt Dr. Twehues’ assessment over that of the state

 agency psychological consultants simply because she had examined plaintiff once. See

 Harrold v. Colvin, 1:14-CV-83, 2015 WL 5022086, at *7 (E.D. Tenn. Aug. 24, 2015) (citing

 SSR 96-6p, 1996 WL 374180 (1996) (“in appropriate circumstances, ‘opinions from State

 agency medical and psychological consultants . . . may be entitled to greater weight than the

 opinions of treating or examining sources,” such as when the “reviewing source has broader

 access to the claimant’s records.”).

        Further, the ALJ did not err by rejecting Dr. Twehues’ assessment based on the vague

 nature of her conclusions. Dr. Twehues did not assess specific limitations. Dr. Twehues opined

 that plaintiff was “not expected to have difficulty understanding instructions” for job tasks, but

 he “may experience problems with retention of information” and “problems with concentration”

 with respect to complex multi-step tasks due to “some minor forgetfulness.” (Tr. 1682). Dr.

 Twehues found that plaintiff was “likely to have difficulties sustaining focus for prolonged

 periods of time due to symptoms of ADHD”; “his persistence on tasks was likely to deteriorate

 over extended periods of time”; he would “be prone to making careless mistakes”; he was “likely

 to be distracted by intense anxiety” around groups of people and in crowds; he “may be prone to

 higher rates of absenteeism during depressive episodes due to reduced motivation”; he was

 “likely to experience panic attacks”; he was “likely to be prone to angry and agitated outbursts in




                                                  30
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 31 of 36 PAGEID #: 3339




 response to criticism and to experience moderate interpersonal difficulty at work as a result”; “he

 may misinterpret the benign actions of others as critical”; “he is likely to be prone to

 experiencing more frequent panic attacks in response to increased work demands”; and “[e]ven

 some everyday minor workplace pressures may heighten his anxiety and increase the probability

 of agitated or angry outbursts.” (Tr. 1682-83). The ALJ reasonably found that Dr. Twehues’

 assessment was vague and was entitled to only “some” weight on this basis. The ALJ did not err

 by giving greater weight to Dr. Twehues’ opinion, or by failing to credit the assessments of Dr.

 Sorscher and Ms. Weinstein based on Dr. Twehues’ allegedly consistent opinion.

        Finally, plaintiff contends that the ALJ did not reasonably find that Dr. Sorscher’s

 opinion was “internally inconsistent” based on the discrepancy between the GAF score Dr.

 Sorscher assessed and the degree of limitation Dr. Sorscher found. (Doc. 20 at 1-2). Plaintiff

 notes that the ALJ gave “little” weight to the GAF scores in the record as a whole, which ranged

 from “40” to “68,” because the ALJ found that GAF scores are only a “snapshot” of an

 individual’s functioning and are of limited use in assessing the severity of a mental impairment.

 (Id. at 2, citing Tr. 34). Plaintiff suggests that the ALJ should have adopted the moderately-

 severe limitations Dr. Sorscher assessed, which plaintiff claims are consistent with his overall

 functioning on a continuing basis, and the ALJ should have disregarded the GAF score of “68”

 consistent with the ALJ’s reasoning. (Doc. 20 at 2).

        The ALJ discounted the value of the GAF scores in the record because he found they

 represent “a clinician’s judgment about the severity of an individual’s symptoms or level of

 mental functioning at a particular moment in time, much like a snapshot,” and they “do not




                                                  31
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 32 of 36 PAGEID #: 3340




 provide a reliable longitudinal picture of the claimant’s mental functioning. . . .” (Tr. 34, citing

 Tr. 2910, 2917-22). It was not error for the ALJ to reject the GAF scores for this reason. See

 White v. Colvin, No. 3:13-cv-171, 2014 WL 2813310, at *10 (S.D. Ohio June 23, 2014), report

 and recommendation adopted, 2014 WL 3510298 (S.D. Ohio July 14, 2014) (quoting Kennedy v.

 Astrue, 247 F. App’x 761, 766 (6th Cir. 2007) (internal citations and punctuation omitted) (“the

 Commissioner ‘has declined to endorse the [GAF] score for use in the Social Security and SSI

 disability programs,’ and has indicated that [GAF] scores have no ‘direct correlation to the

 severity requirements of the mental disorders listings. . . . The GAF scores [] are not raw

 medical data and do not necessarily indicate improved symptoms or mental functioning.”)). But

 neither did the ALJ err by discounting Dr. Sorscher’s opinion based on the GAF score he

 assigned. The ALJ did not consider whether the GAF score of “68” that Dr. Sorscher assigned

 was an indication of “nondisability” for Social Security purposes. See White, 2014 WL

 3510298, at *10. The ALJ found only that there was an apparent inconsistency between the

 GAF score, which indicated mild symptoms, and the debilitating mental limitations Dr. Sorscher

 assessed in the same evaluation for the same time period. The ALJ was entitled to give Dr.

 Sorscher’s opinion discounted weight based on this internal inconsistency in his assessment.

        The ALJ did not err in evaluating the medical opinion evidence. The ALJ gave valid

 reasons for the weight he gave the opinions of Dr. Sorscher, Dr. Twehues, and Ms. Weinstein.

 Those reasons are substantially supported by the evidence. Plaintiff’s first assignment of error

 should be overruled.




                                                  32
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 33 of 36 PAGEID #: 3341




        2.      The ALJ’s review of the evidence

        For his second assignment of error, plaintiff alleges that the ALJ erred by engaging in a

 selective review of the evidence of record. Plaintiff contends that the ALJ incorporated into his

 written decision only medical findings that support the decision while “ignoring evidence that

 supports [plaintiff’s] disabling impairments.” (Doc. 14 at 12). Plaintiff notes that the ALJ cited

 several records to show that plaintiff reported that “medication and therapy were working well to

 control his symptoms,” but several records support a contrary finding. (Id. at 13). Plaintiff also

 alleges that the ALJ cited some records to support his finding that plaintiff had a moderate

 limitation in the area of interacting with others, but plaintiff contends other records show

 instances of rapid speech, depressed mood, isolating behavior, and anxiety around others. (Id.).

 Plaintiff alleges that rather than considering the record as a whole, the ALJ “selectively chose the

 evidence that best supported his position that Plaintiff was not disabled.” (Id. at 13-14).

        The Commissioner’s decision cannot be upheld if the ALJ relied on a “selective review”

 of the record to justify his decision. Howard v. Barnhart, 376 F.3d 551, 554 (6th Cir. 2004)

 (decision not substantially justified where ALJ relied on selective review of the record); Castello

 v. Commr. of Soc. Sec., No. 5:09 CV 2569, 2011 WL 610590, at *5 (N.D. Ohio Jan. 10, 2011),

 report and recommendation adopted sub nom. Castello ex rel. Castello v. Commr. of Soc. Sec.,

 2011 WL 610138 (N.D. Ohio Feb. 10, 2011) (where ALJ disregards and engages in a selective

 review of the record evidence, the decision lacks substantial support)). “[I]f there is conflicting

 evidence which is material to the outcome of the case, but the ALJ fails to resolve it, the denial




                                                  33
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 34 of 36 PAGEID #: 3342




 of benefits is not substantially justified.” McClellan v. Commr. of Soc. Sec., No. 2:10-CV-118,

 2012 WL 7822215, at *3 (E.D. Tenn. Jan. 26, 2012), report and recommendation adopted sub

 nom. McClellan v. Astrue, 2013 WL 1292667 (E.D. Tenn. Mar. 28, 2013) (citing Howard, 376

 F.3d at 554). However, the ALJ does not improperly engage in a selective review of the

 evidence merely by resolving inconsistencies in the record unfavorably to the plaintiff’s position.

 Shanks v. Colvin, No. CV 14-42, 2015 WL 5674872, at *6 (E.D. Ky. Aug. 31, 2015), report and

 recommendation adopted, 2015 WL 5682350 (E.D. Ky. Sept. 25, 2015). Further, “[a]n ALJ can

 consider all the evidence without directly addressing in his written decision every piece of

 evidence submitted by a party.” Loral Defense Systems–Akron v. N.L.R.B., 200 F.3d 436, 453

 (6th Cir. 1999) (citations and internal quotation marks omitted). See also Conner v. Comm’r of

 Soc. Sec., 658 F. App’x 248, 254 (6th Cir. 2016) (“[W]e do not require an ALJ to discuss every

 piece of evidence in the record to substantiate the ALJ’s decision.”); Thacker v. Comm’r of Soc.

 Sec., 99 F. App’x 661, 665 (6th Cir. 2004) (“An ALJ need not discuss every piece of evidence in

 the record for his decision to stand.”).

        Here, plaintiff has not shown that the ALJ erred by engaging in a selective review of the

 evidence. The ALJ thoroughly considered the evidence of plaintiff’s mental health symptoms

 and limitations and resolved the conflicts in the evidence. The ALJ fashioned an RFC that

 included restrictions to account for plaintiff’s mental health symptoms, including restrictions to

 simple and routine tasks in a work environment free of fast production rate or pace work and

 with only occasional changes in the work setting; occasional decision making; and no contact

 with the public, only occasional contact with supervisors, and occasional and superficial contact




                                                 34
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 35 of 36 PAGEID #: 3343




 with co-workers. (Tr. 26). The evidence substantiates plaintiff’s claim that he suffers from

 severe mental impairments and symptoms, but the evidence does not suffice to demonstrate that

 the ALJ erred in evaluating his claim of disability. The Court must defer to the ALJ’s decision

 “even if there is substantial evidence in the record that would have supported an opposite

 conclusion, so long as substantial evidence supports the conclusion reached by the ALJ.” Wright

 v. Massanari, 321 F.3d 611, 614 (6th Cir. 2003) (quoting Key v. Callahan, 109 F.3d 270, 273

 (6th Cir. 1997)).

           Plaintiff’s second assignment of error should be overruled.

                          IT IS THEREFORE RECOMMENDED THAT:

           The Commissioner’s decision be AFFIRMED and this matter be closed on the Court’s

 docket.


        5/18/2020
 Date: _________________                                __________________________
                                                        Karen L. Litkovitz
                                                        United States Magistrate Judge




                                                   35
Case: 1:18-cv-00761-DRC-KLL Doc #: 22 Filed: 05/18/20 Page: 36 of 36 PAGEID #: 3344




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 STEVE HUTCHINSON,                                     Case No. 1:18-cv-761
      Plaintiff,                                       Cole, J.
                                                       Litkovitz, M.J.
        vs.


 COMMISSIONER OF
 SOCIAL SECURITY,
      Defendant.

                                              NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

 the recommended disposition, a party may serve and file specific written objections to the

 proposed findings and recommendations. This period may be extended further by the Court on

 timely motion for an extension. Such objections shall specify the portions of the Report objected

 to and shall be accompanied by a memorandum of law in support of the objections. If the Report

 and Recommendation is based in whole or in part upon matters occurring on the record at an oral

 hearing, the objecting party shall promptly arrange for the transcription of the record, or such

 portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

 assigned District Judge otherwise directs. A party may respond to another party's objections

 WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 36
